              Case 3:17-md-02801-JD Document 702 Filed 06/25/19 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2
     Scott N. Wagner (pro hac vice)
 3   Lori P. Lustrin (pro hac vice)
     Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
 5   1450 Brickell Avenue
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7
     Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
10   Email: jgoldsmith@bilzin.com

11   Attorneys for AASI

12
                              UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14
     In re Capacitors Antitrust Litigation
15                                                Case No. 17-md-02801-JD

16
     This document relates to:
17                                                                 xxxxxxxxx
                                                  STIPULATION AND [PROPOSED]
                                                  ORDER OF DISMISSAL
18   The AASI Beneficiaries’ Trust, by and
     Through Kenneth A. Welt, Liquidating
19   Trustee, v. AVX Corp. et al., Case No. 17-
     cv-03472
20

21

22

23

24

25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 702 Filed 06/25/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendants TOKIN Corporation (formerly known as NEC TOKIN

 3   Corporation), TOKIN America, Inc. (formerly known as NEC TOKIN America, Inc.), KEMET

 4   Corporation, and KEMET Electronics Corporation (together the “TOKIN Parties”) pursuant to Rule

 5   41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the dismissal of the present

 6   action with prejudice and state as follows:

 7          1.       AASI and the TOKIN Parties seek the dismissal of this action against the

 8   TOKIN Parties with prejudice.

 9          2.       AASI and the TOKIN Parties agree that each party shall bear its own costs and

10   attorneys’ fees in connection with these actions.

11          3.       This stipulation does not affect the rights or claims of AASI against any other

12   defendant or alleged co-conspirator in this litigation.

13          WHEREFORE, the parties respectfully request that this Court issue an Order of

14   Dismissal against the TOKIN Parties only.

15          IT IS SO STIPULATED

16   Dated: June 25, 2019

17
     /s/ Scott N. Wagner                                 /s/ Jacob R. Sorensen
18   Robert W. Turken (admitted pro hac vice)            Roxane A. Polidora (CA Bar No. 135972)
19   Scott N. Wagner (admitted pro hac vice)             Jacob R. Sorensen (CA Bar No. 209134)
     Lori P. Lustrin (admitted pro hac vice)             Laura C. Hurtado (CA Bar No. 267044)
20   Shalia M. Sakona (admitted pro hac vice)            PILLSBURY WINTHROP SHAW
     Jerry R. Goldsmith (admitted pro hac vice)          PITTMAN LLP
21   BILZIN SUMBERG BAENA PRICE &                        Four Embarcadero Center, 22nd Floor
     AXELROD LLP                                         San Francisco, CA 94111
22   1450 Brickell Ave., Suite 2300                      roxane.polidora@pillsburylaw.com
23   Miami, Florida 33131-3456                           jake.sorensen@pillsburylaw.com
     Telephone: 305-374-7580                             laura.hurtado@pillsburylaw.com
24   Facsimile: 305-374-7593                             Fax: +1-415-983-1200
     rturken@bilzin.com                                  Counsel for Defendants TOKIN Corporation,
25   swagner@bilzin.com                                  TOKIN America, Inc., KEMET Corporation,
     llustrin@bilzin.com                                 and KEMET Electronics Corporation
26   ssakona@bilzin.com
27   jgoldsmith@bilzin.com
     Counsel for AASI
28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 702 Filed 06/25/19 Page 3 of 4




 1

 2                                        ECF ATTESTATION
 3           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 4   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 5           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 6   this filing.
 7

 8   DATED: June 25, 2019
 9                                                        By:    /s/ Scott N. Wagner
10                                                                   Scott N. Wagner

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 702 Filed 06/25/19 Page 4 of 4




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
